Citation Nr: 0214946	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38 United States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945, with additional unverified service from 
November 1937 to December 1940.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs(VA) Regional Office (RO) in Columbia, South 
Carolina.

In addition to service connection for the cause of the 
veteran's death, the appellant (the widow of the veteran) 
seeks entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  In that 
regard, the Board has imposed a temporary stay on the 
adjudication of such claims in accordance with the direction 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which would either explain why 
certain regulations [38 C.F.R. § 3.322 and 38 C.F.R. 
§ 20.1106] are inconsistent on the "hypothetical entitlement" 
issue, or revise the regulations so that they are consistent.  
The temporary stay on adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died on October 16, 2000.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was a ruptured abdominal aortic 
aneurysm, due to, or as a consequence of, chronic obstructive 
pulmonary disease, due to, or as a consequence or, coronary 
artery disease, due to, or as a consequent of, cancer of the 
prostate.

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of a gunshot wound to the 
left chest, with a history of pleural thickening and 
bronchitis, evaluated as 40 percent disabling; a scar as the 
residual of a gunshot wound to the left buttock, with muscle 
weakness, evaluated as 20 percent disabling; a scar in the 
left sacroiliac region, evaluated as 10 percent disabling; a 
scar over the left 10th rib, evaluated as 10 percent 
disabling; scars as the residuals of a knife wound to the 
left chest and arm, evaluated as noncompensably disabling; 
and a scar as the residual of a gunshot wound to the right 
buttock, evaluated as noncompensably disabling.

4.  The veteran is not shown to have suffered from an 
abdominal aortic aneurysm, chronic obstructive pulmonary 
disease, coronary artery disease, or prostate cancer in 
service or for many years thereafter.

5.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.

6.  At the time of his death, the veteran was not shown to 
have had a total disability deemed to be permanent in nature 
resulting from a service-connected condition.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001).

2.  As to the issue of entitlement to Dependents Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35, the appellant has not submitted a claim which has 
legal merit.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.8707 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on October 16, 2000.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was a ruptured abdominal aortic aneurysm, due to, or as 
a consequence of, chronic obstructive pulmonary disease due 
to, or as a consequence of, coronary artery disease, due to, 
or as a consequence of cancer of the prostate.

At the time of the veteran's death, service connection was in 
effect for the residuals of a gunshot wound to the left 
chest, with a history of pleural thickening and bronchitis, 
evaluated as 40 percent disabling; a scar as the residual of 
a gunshot wound to the left buttock, with muscle weakness, 
evaluated as 20 percent disabling; a scar in the left 
sacroiliac region, evaluated as 10 percent disabling; a scar 
over the left 10th rib, evaluated as 10 percent disabling; 
scars as the residuals of a knife wound to the left chest and 
arm, evaluated as noncompensably disabling; and a scar as the 
residual of a gunshot wound to the right buttock, also 
evaluated as noncompensably disabling.  The combined 
evaluation in effect for the veteran's various service-
connected disabilities at the time of death was 60 percent. 

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
abdominal aortic aneurysm, chronic obstructive pulmonary 
disease, coronary artery disease, or prostate cancer.  A 
Certificate of Disability for Discharge dated in September 
1945 noted the presence of chronic, moderate pleurisy on the 
left, secondary to shell wounds, but was negative for any 
evidence of an abdominal aortic aneurysm, chronic obstructive 
pulmonary disease, coronary artery disease, or carcinoma of 
the prostate gland.

VA medical examinations dated in May 1946, March 1947, and 
March 1949 were negative for any evidence whatsoever of any 
of the disabilities which caused or in any way contributed to 
the veteran's death.

At the time of a VA general medical examination in November 
1982, the veteran denied any history of high blood pressure, 
but claimed to have had a heart attack in November 1981.  An 
additional complaint consisted of chest pain on physical 
exertion.  On physical examination, the veteran displayed a 
normal sinus rhythm, with a cardiac rate of 60 per minute.  
There were no murmurs, gallops, friction rubs or thrills, and 
peripheral pulses were adequate on both sides.  Blood 
pressure measurements showed a blood pressure of 110/60 in 
the sitting and recumbent position, and 108/60 in the 
standing position.  Pulmonary function tests conducted as 
part of the veteran's general medical examination showed 
normal ventilatory function and blood gases.  Radiographic 
studies of the veteran's chest showed the heart and aorta to 
be within normal limits, and the lung fields to be clear.  At 
the time of examination, no pertinent diagnoses were noted.

On VA orthopedic examination in July 1999, it was noted that 
the veteran's scarring and shrapnel injuries did not appear 
to be causing him "significant" impairment."

VA pulmonary function testing conducted in September 1999 was 
consistent with essentially normal values, though a flow-
volume loop appeared to indicate the presence of a fixed 
upper airway obstruction.

On VA respiratory examination in September 1999, the veteran 
complained of shortness of breath, in addition to an abnormal 
sensation in his left posterior chest wall.  On physical 
examination, the veteran's heart displayed a regular rate, 
with no murmurs, rubs or gallops.  There was no right or left 
ventricular heave, and the point of maximal impulse was 
nondisplaced.  The veteran's lungs were clear in the thoracic 
area bilaterally, and there was no increase in central venous 
pressure.  At the time of examination, the veteran's 
extremities showed no evidence of clubbing, cyanosis, or 
edema.

A private CT of the veteran's abdomen conducted in July 2000 
was consistent with a stable, 4.2 centimeter in greatest 
diameter, infrarenal abdominal aneurysm.

During the course of private outpatient treatment in mid-
August 2000, it was noted that the veteran had been 
reasonably stable, and that he denied chest pain, PND, and 
orthopnea.  Additionally noted was that a recent CT scan of 
the veteran's abdomen had revealed the presence of an aortic 
aneurysm which was stable in size.  Reportedly, the veteran's 
aneurysm had been stable for 2 years, and might continue to 
be stable.  However, in the opinion of the veteran's treating 
physician, his aneurysm would probably eventually need to be 
repaired.  When questioned, the veteran denied the presence 
of cough, sputum production, or hemoptysis, and similarly 
denied problems with chest pain, palpitations, or shortness 
of breath.  On physical examination, the veteran's blood 
pressure was 160/80, and, after resting, 140/80.  Examination 
of the veteran's chest showed his lung fields to be clear to 
percussion and auscultation, with no rales or wheezes in 
either lung field.  Cardiovascular examination showed the PMI 
to be in the mid-clavicular line.  The 


S1 was normal in intensity and quality, while the S2 varied 
normally with inspiration and expiration.  The clinical 
assessment was of chronic obstructive pulmonary disease; 
aortic aneurysm; hypertensive vascular disease; benign 
prostatic hypertrophy, and osteoarthritis.  Following 
evaluation, the veteran was told to be alert to any type or 
back or abdominal pain, and was advised that, should he 
experience such problems, he should seek medical advice.  The 
veteran was additionally advised not to lift any heavy 
objects.

In January 2001, the veteran's claims folder was reviewed by 
a VA physician.  During the course of that review, it was 
noted that the veteran had been pronounced dead on October 
16, 2000, and that the immediate cause of his death had been 
listed as a ruptured abdominal aortic aneurysm.  Reportedly, 
this was listed as "secondary" to chronic obstructive 
pulmonary disease.  Noted upon review was that the veteran 
suffered a previous gunshot wound to the chest, as well as to 
the abdomen, buttocks, arm, and chest wall.  Somewhat later, 
the veteran developed chronic obstructive pulmonary disease.  
Following an extensive review of the veteran's claims folder, 
it was noted that, while the veteran did have a gunshot wound 
to the chest, the development of an abdominal aortic aneurysm 
was usually secondary to hypertension or trauma to the 
vessel, for which, in the veteran's case, there was no 
supporting evidence.  According to the evaluating physician, 
while the veteran's death certificate stated that his 
abdominal aneurysm was secondary to chronic obstructive 
pulmonary disease, he was unaware of any such correlation.  
Further noted was that the veteran had a history of coronary 
artery disease, which was not related to his inservice 
gunshot wound.  In summary, in the opinion of the evaluating 
physician, it was "unlikely" that the veteran's inservice 
gunshot wound had caused his ultimate demise from a ruptured 
abdominal aortic aneurysm.


Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service-
incurred gunshot wound to the chest caused or contributed in 
some way to the development of chronic obstructive pulmonary 
disease, which ultimately led to the veteran's death from a 
ruptured abdominal aortic aneurysm. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  Moreover, where a veteran 
served 90 days or more during a period of war, and 
cardiovascular disease (including coronary artery disease, 
hypertension, and/or an abdominal aortic aneurysm) or cancer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Finally, service connection may be granted for disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a)(2001).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2002; 38 C.F.R. § 3.312 (2001).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death, unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of an abdominal aortic aneurysm, chronic obstructive 
pulmonary disease, coronary artery disease, or prostate 
cancer.  In point of fact, it is clear that, based on the 
evidence of record, the veteran suffered from none of these 
disabilities at a point in time in any proximity to his 
active military service.  Nor is it otherwise alleged.  
Rather, the crux of the appellant's argument is that there 
exists some "link" between the veteran's service-connected 
residuals of a chest wound and the chronic obstructive 
pulmonary disease which in some way contributed to his death 
from an abdominal aortic aneurysm.

The Board notes that, based on the evidence of record, the 
earliest clinical indication of the presence of any of the 
disabilities which in any way contributed to the veteran's 
death was at a point in time many years following his 
discharge from service.  In point of fact, as late as 1999, 
the veteran's heart and lungs (as demonstrated by pulmonary 
function testing) were essentially within normal limits.  
While based on the evidence of record, the veteran's 
abdominal aortic aneurysm may have been present as early as 
1998, there is no indication that the aneurysm which 
eventually led to the veteran's death was in any way related 
to service, or to his service-incurred left chest wound.  
Indeed, following an in-depth evaluation of the veteran's 
claims folder in January 2001, a VA examiner opined that it 
was "unlikely" that the veteran's service-connected gunshot 
wound had resulted in his death from a ruptured abdominal 
aortic aneurysm.  Under such circumstances, and absent 
evidence that a service-connected disability or disabilities 
caused or contributed substantially or materially to the 
veteran's death, service connection for the cause of death 
must be denied.

Turning to the issue of entitlement to Dependents Educational 
Assistance pursuant to the provisions of 38 U.S.C.A Chapter 
35, the Board notes that a child or surviving spouse of the 
veteran will have basic eligibility for such benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of his death; or where 
the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.807(a) (2001).

As indicated above, at the time of the veteran's death, 
service connection was in effect for the residuals of a 
gunshot wound to the left chest, with a history of pleural 
thickening and bronchitis, evaluated as 40 percent disabling; 
a scar as the residual of a gunshot wound to the left 
buttock, with muscle weakness, evaluated as 20 percent 
disabling; a scar in the left sacroiliac region, evaluated as 
10 percent disabling; a scar over the left 10th rib, 
evaluated as 10 percent disabling, scars as the residuals of 
knife wounds to the left chest and arms, evaluated as 
noncompensably disabling, and a scar as the residual of a 
gunshot wound to the right buttock, likewise evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities was 60 
percent, far short of a "total" disability.

At present, the appellant has failed to show that the cause 
of the veteran's death, that is, a ruptured aortic aneurysm, 
or other contributing factors, in particular, chronic 
obstructive pulmonary disease, were in any way the result of 
any incident or 



incidents or his period of active service.  Absent such 
evidence, the Board finds that the appellant's claim for 
entitlement to Dependents Educational Assistance benefits is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In reaching these determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to her claims.  To that 
end, in correspondence of February 2001, the appellant was 
informed of the VA's obligations under the new act, and given 
the opportunity to provide information necessary to obtain 
any evidence which has not already been procured.  
Accordingly, the appellant has been provided notice of what 
VA was doing to develop her claims, notice of what she could 
do to help her claims, and noticed how her claims were still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the appellant what evidence would 
be secured by the VA, and what evidence would be secured by 
the appellant, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to assist the appellant exists 
in this case.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for receipt of educational assistance benefits 
under Chapter 35, Title 38 U.S.C., is denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

